Citation Nr: 1007378	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1983 to 
July 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for bipolar 
disorder, and assigned an initial disability rating of 50 
percent.

The Veteran testified during a personal hearing before a 
Decision Review Officer in September 2006.  A transcript of 
that hearing is of record.

The issue of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
appears to have been raised by the record, including in a 
September 2004 Statement in Support of Claim and on a March 
2007 VA Form 9.  It does not appear that the issue of TDIU 
has yet been adjudicated by the RO.  The issue of initial 
rating for bipolar disorder, which was claimed prior to the 
TDIU claim, is not inextricably intertwined with the issue of 
TDIU because the decision on TDIU will not affect 
adjudication of the question of initial schedular rating to 
assign to the service-connected bipolar disorder.  To the 
contrary, the issue of initial rating for bipolar disorder 
needs to be adjudicated first, as the determination 
of ratings percentage is a fact question to be decided before 
TDIU can be adjudicated.  Therefore, the issue of TDIU is 
referred to the RO for appropriate action because the Board 
does not have jurisdiction over the TDIU claim.  


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, bipolar 
disorder has been characterized by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as anxiety, disturbances in motivation, and 
occasional panic attacks. 

2.  Bipolar disorder has not for any period of initial rating 
more nearly approximated occupational and social impairment 
with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for bipolar disorder have not been met for any period. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Veteran filed his service connection claim in August 
2002.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in May 2003.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2007.  The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  In addition, 
because this appeal arises from disagreement with the initial 
evaluation following the grant of service connection, Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the initially assigned rating for 
the bipolar disorder in a notice of disagreement, no further 
duty to inform the Veteran of the requirements of VCAA 
exists.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that VA has conducted reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim during the course of this appeal.  
His service treatment records and all relevant VA and private 
treatment records pertaining to his bipolar disorder claim 
have been obtained and associated with his claims file.  He 
has also been provided with a VA examination in September 
2003 to assess the state of his service-connected bipolar 
disorder.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Rating Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability.  See 38 C.F.R. § 4.1.  To evaluate the severity 
of a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for bipolar disorder 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record, especially from the 
time of a veteran's claim for service connection to the 
present, is of importance in determining the proper 
evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran was initially assigned a 50 percent 
disability rating for bipolar disorder under Diagnostic Code 
9432, effective from August 13, 2002, the date of receipt of 
claim for service connection for bipolar disorder.  The 
Veteran entered a notice of disagreement with the 50 percent 
initial rating assigned. 

Under Diagnostic Code 9432, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The nomenclature employed in 
the schedule is based upon the DSM- IV, which includes the 
GAF scale.  See 38 C.F.R. § 4.130.  The GAF Scale score is 
based on all of a veteran's psychiatric impairments.  

A GAF Scale score of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's bipolar symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for 
bipolar disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Analysis of Initial Rating for Bipolar Disorder

The Veteran was granted service connection for bipolar 
disorder based on June 1991 service examination which found 
that he was recommended for psychiatric evaluation and for a 
recent history of major depression.  No service treatment 
records were available. 

In a September 2003 VA examination report, the Veteran 
indicated that he had been hospitalized for psychiatric 
problems three times over the course of his life, the most 
recent in 1999.  The Veteran reported he is treated for 
hyperactivity, attention deficit disorder, and depression.  
He also stated that g sometimes "gets a little manic too."  
He stated he has been unemployed since November 2001 when he 
was placed on disability from his job after he had been 
struck in the right side of the face with a jackhammer.  Upon 
mental status examination, the examiner found he was 
hyperalert, but oriented to time, place, and person, that he 
had casual dress with good hygiene, good eye contact, 
unremarkable gross motor functioning, restless and agitated 
activity level, anxious and suspicious manner, accelerated 
and pressured speech, "lousy" mood, labile and angry 
affect, variably tangential and preservative thought process 
with overabundance of ideas, no loosening of associations, 
delusions, delusions, or hallucinations, and somewhat 
impaired gross cognitive functioning.  The Veteran denied 
homicidal or suicidal ideation, plans, or intentions.  It was 
further found that his social judgment as demonstrated by his 
awareness of the link between his behavior and likely social 
consequences for the same appeared to be fair to poor, and 
insight also appeared to be poor.  The examiner diagnosed 
bipolar disorder, and assigned a GAF score of 35.  The 
examiner further noted that the Veteran appeared to be 
severely impaired with respect to working and occupying 
himself meaningfully (e.g. the Veteran cannot work or 
maintain friendships due to his persecutory feelings.)

In a November 2004 VA social work note, the examiner reported 
continued complaints of anxiety and panic.  In VA progress 
notes dated from December 2004 to June 2006, the Veteran was 
consistently found alert, oriented, and anxious with no 
suicidal or homicidal ideation or plans.  

In a December 2004 VA social work note, he indicated he is 
not as active as he likes but that he tries to keep busy with 
models and visiting a friend.  May 2005 VA social work notes 
indicated that the Veteran continued to be active in his 
son's life and that he presented as depressed.  The Veteran 
complained of increased anxiety in May and June 2005 VA 
progress notes. 

In a June 2005 VA progress note, the examiner noted that the 
Veteran's symptoms were consistent with the kind of negative 
symptoms one sees in schizophrenia, involving decreased 
ability to get motivated, decreased interest in things, and 
decreased social skills.  In a July 2005 VA progress note, he 
was found to have euthymic mood, fairly calm manner, and 
cognition within normal limits.  July 2005 to December 2005 
VA progress notes further reported anxious mood with 
congruent affect, no evidence of perceptual or thought 
disturbance, and some obsessional thinking. 

In a January 2006 VA social work note, the Veteran was found 
to have anxious mood with congruent affect, somewhat 
tangential speech, no evidence of perceptual or thought 
disturbances, obsessive thoughts related to the military, 
intact judgment, and limited insight.  A subsequent January 
2006 VA social work note reported obsessive thinking without 
delusions, and good judgment with fair insight. 

VA progress notes dated from February to June 2006 reported 
the Veteran was alert and oriented with no suicidal or 
homicidal ideation, intents, or plans, anxious mood, 
congruent affect, no evidence of perceptual or thought 
disturbance, insight and judgment either fair or good, 
cognition with normal limits, and speech of standard rate and 
volume. 

A February 2006 VA social work note reported some improvement 
in anxiety.  In a subsequent February 2006 VA social work 
note, the Veteran stated that he is involved in woodworking 
projects with his uncle.  In a May 2006 VA social work note, 
the Veteran indicated that he remained active with hobbies 
and spending time with friends and family. 

In a September 2006 letter from J. C., L.C.S.W., she states 
that he suffers from chronic severe bipolar disorder, and 
that he is totally and permanently disabled as a result of 
his bipolar disorder. 

In a July 2009 letter from J. M., M.D., he states that the 
Veteran's bipolar disorder is so severe in many ways that he 
appears to be almost schizoaffective, and that he has worries 
that border on paranoia.  The physician also indicated that 
he has social isolation and problems related to dealing with 
authority, related to feeling inferior.

Based on the evidence of record, the Board finds that, for 
the entire initial rating period, the Veteran's service-
connected bipolar disorder has been manifested by 
occupational and social impairment with reduced reliability 
and productivity, which more nearly approximates a 50 percent 
disability rating under Diagnostic Code 9432.  38 C.F.R. 
§ 4.130.  The evidence reflects that for the entire initial 
rating period the bipolar disorder symptoms have caused 
increased anxiety and disturbances in motivation and mood, as 
well as difficulty in maintaining effective work and social 
relationships.  

The Board also finds that the bipolar disorder has not for 
any period of initial rating more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, as required for a higher disability rating of 70 
percent under Diagnostic Code 9432.  38 C.F.R. § 4.130.  
Although the Veteran's treating social worker indicated that 
he was totally disabled, this opinion seems contradicted by 
the Veteran's actual symptoms that he has reported elsewhere 
and that have been clinically observed during treatment and 
examination.  The Veteran has an active relationship with his 
son, participates in hobbies with his family and friends, and 
his mental status examinations continually found he was alert 
and oriented with no suicidal or homicidal ideation, intents, 
or plans, no evidence of perceptual or thought disturbance, 
insight and judgment was either fair or good, cognition was 
within normal limits, and speech was of standard rate and 
volume. 

There is no probative evidence of bipolar disorder symptoms 
such as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships warranting 
an assignment of 70 percent rating under Diagnostic Code 
9432.  38 C.F.R. § 4.130.    

The lowest GAF score of record, 35, was listed in a September 
2003 VA compensation examination report.  The degree of 
overall psychiatric impairment reflected by the GAF score and 
interpretations of the score is evidence that the Board has 
weighed and considered in determining the Veteran's overall 
disability picture.  See e.g., Richard v. Brown, 9 Vet. App. 
266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  The GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  Given the actual psychiatric symptoms 
shown in this case throughout the claim, and reflected in the 
Veteran's reported histories, and clinical findings noted 
during treatment and at VA examination, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the Veteran's 
bipolar disorder symptomatology has resulted in a disability 
picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  
Therefore, the Board finds an initial rating in excess of 50 
percent is not warranted for any period.  

Extraschedular Consideration

Initially, the Board notes that the referred TDIU claim will 
address the remaining extraschedular contentions pertaining 
to unemployability.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
a veteran's disability picture requires the assignment of an 
extraschedular rating.  

The Board finds in this case that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1) (2009).  The schedular rating 
criteria for rating mental disorders contemplates a wide 
range of psychiatric symptomatology, including any 
psychiatric symptoms that are like or similar to the 
schedular symptoms, so well contemplates all of the Veteran's 
symptoms, especially including panic attacks, anxiety, poor 
judgment, disturbances in motivation, and difficulty 
maintaining effective work and social relationships.   

The Veteran's bipolar disorder has not necessitated frequent 
periods of hospitalization at any time, and there is no 
objective evidence that it resulted in marked interference 
with his employment.  Although the Veteran discontinued 
working in 2001 due to disability, the award was based on 
physical disabilities due to a workplace injury and not his 
service-connected psychiatric disability.  Moreover, the 
separate extraschedular TDIU claim that the Veteran has 
raised and is being referred to the RO will address 
additional questions of total unemployability due to service-
connected bipolar disorder.  A TDIU is entirely an 
extraschedular rating.  For these reasons, the Board finds 
that the facts of this case do not present such an 
extraordinary disability picture to render the psychiatric 
disorders rating criteria inadequate to rate all of the 
Veteran's psychiatric impairment, including the occupational 
impairment of difficulty in establishing an maintaining 
effective work relationships.  For these reasons, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial disability rating in excess of 50 percent for 
bipolar disorder is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


